Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-32 and 34-43 allowed.
There is no art of record alone or in combination that teaches of a robotic system that includes the combination of recited limitations in claims 21, 32, 34 and 41. 
As to claim 21, the art of record alone or in combination did not teach the recited limitations of a first rail configured to translate relative to the base; and a first robotic arm coupled to the first rail, wherein the first robotic arm is configured to translate along the first rail, manipulate a medical instrument relative to the patient positioned on the table, and the first rail or the first robotic arm is configured to be stowable underneath the table.
As to claim 32, the art of record alone or in combination did not teach the recited limitations of a rail extending along a first axis; a robotic arm coupled to the rail and configured to translate along the first axis and to manipulate a medical instrument relative to the patient; and a base coupled to the column, the base comprising a stowage area configured to receive at least one of the rail or the robotic arm.
As to claim 34, the art of record alone or in combination did not teach the recited limitations of a base coupled to the column; a rail extending along a first axis; and a robotic arm coupled to the rail, the robotic arm configured to manipulate a medical instrument relative to the patient, wherein the rail or the robotic arm is further configured to be stowable within a volume of the base rail or the robotic arm.
As to claim 41, the art of record alone or in combination did not teach the recited limitations of a base coupled to the column; a first rail configured to translate relative to the base, wherein the first rail is configured to translate along a first axis; and a first robotic arm coupled to the first rail, wherein the first robotic arm is configured to translate along the first rail along a second axis, separate from the first axis, and manipulate a medical instrument relative to the patient positioned on the table.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771